IN THE SUPREME COURT OF THE STATE OF DELAWARE

CORY J. HOLMES,                             §
                                            §       No. 378, 2016
       Defendant Below,                     §
       Appellant,                           §       Court Below—Superior Court
                                            §       of the State of Delaware
       v.                                   §
                                            §       Cr. ID No. 0901020659 (N)
STATE OF DELAWARE,                          §
                                            §
       Plaintiff Below,                     §
       Appellee.                            §

                             Submitted: November 17, 2017
                             Decided:   January 30, 2018

Before VAUGHN, SEITZ, and TRAYNOR, Justices.

                                        ORDER

       This 30th day of January 2018, after consideration of the parties’ briefs and

the record on appeal, we conclude that the Superior Court’s summary dismissal of

the appellant’s second motion for postconviction relief should be affirmed. The

Superior Court did not err when determining that the appellant’s ineffective

assistance of postconviction counsel claims were subject to the procedural

requirements of Superior Court Criminal Rule 61(d)(2).*



*
 See, e.g., Durham v. State, 2017 WL 5450746, at *2 (Del. Nov. 13, 2017) (holding that appellant
had to satisfy requirements of Rule 61(d)(2) to avoid summary dismissal of second postconviction
motion, even if he did not have a previous opportunity to raise ineffective assistance of
postconviction counsel claims (citing Younger v. State, 580 A.2d 552, 554 (Del. 1990))); Coles v.
State, 2017 WL 3259697 (Del. July 31, 2017); Jones v. State, 2017 WL 4535974 (Del. Oct. 10,
2017).
     NOW, THEREFORE, IT IS ORDERED that the judgment of the Superior

Court is AFFIRMED.

                               BY THE OURT:

                               /s/ Collins J. Seitz, Jr.
                                      Justice




                                 2